On April 15, 1998, relator, Disciplinary Counsel, filed with this court a certified copy of an order of the Supreme Court of Kentucky entered September 4, 1997, in Kentucky Bar Assn. v. Richard K. Jacob, in case No. 96-SC-1097-KB, suspending respondent, Richard K. Jacob, a.k.a. Richard Kenneth Jacob, for thirty days. On April 24, 1998, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. On May 22, 1998, respondent filed a response to the show cause order, and on June 3, 1998, relator filed an answer brief. On June 17, 1998, respondent filed a motion to strike relator’s answer brief, and on June 25, 1998, relator filed a brief in opposition to respondent’s motion. On November 3, 1998, this court, pursuant to Gov.Bar R. V(11)(F)(4), suspended respondent, Richard K. Jacob, a.k.a. Richard Kenneth Jacob, Attorney Registration No. 0008991, last known business address in Shaker Heights, Ohio, from the practice of law in Ohio until such time as he is reinstated to the practice of law in the state of Kentucky. Disciplinary Counsel v. Jacob (1998), 84 Ohio St.3d 1207, 702 N.E.2d 895. The court also denied respondent’s motion to strike. On November 12, 1998, respondent filed a motion for reconsideration. Upon consideration thereof,
IT IS ORDERED by this court that respondent’s motion be, and hereby is, granted, and that respondent shall be reinstated to the practice of law in Ohio upon respondent’s filing of and this court’s acceptance of an affidavit in which he avers that he has no legal impediment to being readmitted to the bar of Kentucky but that he does not intend to apply for readmission to the bar of Kentucky, and in which he avers his reasons for not seeking readmission to the bar of Kentucky. It is further ordered that the affidavit be filed with the Clerk’s Office of this court and with Disciplinary Counsel.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.